Citation Nr: 0531803	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for osteoarthritis of the left hip and left greater 
trochanteric bursitis as residuals of a left hip contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Following a July 2001 Board grant of service connection, in 
the January 2002 rating decision the RO awarded an initial 10 
percent disability evaluation for osteoarthritis of the left 
hip and left greater trochanteric bursitis as residuals of a 
left hip contusion.  The veteran appealed the initial 
disability evaluation award, and as a result, the issue is 
framed as indicated on the title page.  See, Fenderson v. 
West, 12 Vet. App. 119 (1999).  The case has been advanced on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2005).

This case was previously before the Board in May 2004 at 
which time it was remanded to the RO for procedural purposes 
and for additional clinical information.  

It is recognized that in September 2004, July 2005, and in 
October 2005 statements, the veteran's accredited 
representatives refer to the appeal of an increased 
evaluation for left knee disorder, and raises the issue of 
service connection for low back disorder.  There is no 
indication from the record that these issues are ripe for 
review by the Board at this time, and they are referred to 
the RO for further development and consideration.   


FINDING OF FACT

The osteoarthritis of the left hip and left greater 
trochanteric bursitis as residuals of a left hip contusion 
are productive of some limitation of motion of the left hip 
with pain on motion of the hip and flare ups of pain 
precipitated by movement. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for osteoarthritis of 
the left hip and left greater trochanteric bursitis as 
residuals of a left hip contusion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5019, and 5250-55 
(2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).  

As indicated previously, the original RO decision that is the 
subject of this appeal was an initial grant of service 
connection and disability evaluation award entered in January 
2002. A VCAA notice was not provided in conjunction with the 
rating.   Subsequent to remand by the Board in May 2004, a 
VCAA letter was sent to the veteran providing proper VCAA 
notice and assistance regarding the issue at hand. The 
veteran was also afforded VCAA notice in the July 2004 
Supplemental Statement of the Case.  In this regard, the 
Board is certain that adequate notice requirements of the 
VCAA have been provided in compliance with VA statutory 
obligations considered in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, VCAA.  The 
veteran's service medical records are of record, as are VA 
and private clinical records.  The veteran has also been 
afforded VA medical examinations for evaluation of his 
service connected disability.  The Board has reviewed the 
evidence of record. With respect to providing assistance to 
the veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for increased evaluations. The discussions in the rating 
decisions and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran argues that his service-connected left hip 
disorder produces substantial pain and restricts his 
activities warranting a higher disability rating. The record 
indicates that the veteran is currently in receipt of a 10 
percent disability evaluation for osteoarthritis of the left 
hip and left greater trochanteric bursitis as residuals of a 
left hip contusion. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 
addressing, degenerative arthritis, and Diagnostic Code 5019 
which addresses bursitis, those disabilities are to be rated 
based upon the limitation of motion of the affected part.  
Evaluations of disabilities of the hip and thigh are rated 
under 38 C.F.R. § 4.71a,  Diagnostic Codes 5250 through 5255. 

Diagnostic Codes 5250 through 5255 address disabilities of 
the hip and thigh.  Diagnostic Code 5250 addresses ankylosis 
of the hip which is not demonstrated by the evidence in this 
case and therefore not applicable.  Under Diagnostic Code 
5251, limitation of extension of the thigh to 5 degrees 
warrants a 10 percent evaluation. Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation; limitation to 30 degrees warrants a 20 
percent evaluation; limitation to 20 degrees warrants a 30 
percent evaluation; and limitation to 10 degrees warrants a 
40 percent evaluation.  

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction and 
are illustrated at 38 C.F.R. § 4.71, Plate II.

Additional provisions, which are potentially applicable to 
the veteran's hip disability include Diagnostic Code 5254 
which requires a flail joint of the hip, and Diagnostic Code 
5255 which involves femur impairment.  There is no medical 
evidence of a flail left hip joint or femur impairment and 
those codes do not apply here.  

A review of the clinical data shows that the veteran has a 
long history of left hip symptoms, including left hip pain, 
discomfort, and limitation of motion of the hip.  At a May 
1999 VA medical examination, the veteran's 40 year history of 
left hip discomfort was reported.  Physical findings revealed 
some limitation of motion of the left hip and complaints of 
discomfort on various planes of motion on testing. VA 
clinical records through May 2000 reveal ongoing complaints 
of left hip pain and osteoarthritis of the left hip.  

At a VA medical examination in May 2002 the veteran reported 
complaints of left hip stiffness in the morning, and pain 
with ambulation or on weight bearing. It was reported hat he 
walked with a limp.  Range of motion studies revealed that 
left hip forward flexion was to 60 degrees, and abduction was 
to 20 degrees.  There was a very slight decrease in left hip 
strength and trochanter tenderness. An X-ray confirmed mild 
degenerative joint disease of the (left) hip.  It was 
remarked that the veteran had pain at the end of each range 
of motion.  In a May 2004 private medical examination report, 
the veteran's complaint of constant left hip pain was noted.  
It was indicated he had been treated with anti-inflammatories 
and physical therapy, without rehabilitation.  His (hip) pain 
was described as a 10 on a scale of 1 to 10 that also 
interfered with his sleep.  Possible hip replacement was 
contemplated by the clinician.        

In a January 2005 VA medical examination, it was reported 
that the veteran had pain that was a 6 on a scale of 1 to 10, 
and that flare up precipitated by movement increased pain to 
a 10.  He used Extra-Strength Tylenol that provided only 
partial relief.  He also estimated additional limitation of 
motion and function impairment as 100 percent during flare up 
lasting 30 minutes to an hour.  His activities were primarily 
limited due to pain.  Range of motion studies of the left hip 
revealed that flexion was to 70 degrees, and abduction was to 
35 degrees.  Some limitation of motion in other planes was 
also indicated.  Mild to moderate degenerative arthritis was 
the diagnosis.
         
The clinical data clearly shows that the veteran continues 
with some limitation of motion of the left hip in both 
flexion and abduction.  It is important to note though 
limitation of motion sufficient for a rating increase is not 
demonstrated here.  The recent medical evidence does not 
reveal flexion of the left thigh limited to 30 degrees, which 
is the criteria necessary for a 20 percent disability 
evaluation under Diagnostic Code 5252.  There is also no 
medical evidence of left thigh impairment with limitation of 
abduction, motion lost beyond 10 degrees, the criteria 
necessary for a 20 percent disability evaluation under 
Diagnostic Code 5253.  In essence, the scheduler criteria 
necessary for an increased disability evaluation for the 
service connected osteoarthritis of the left hip and left 
greater trochanteric bursitis as residuals of a left hip 
contusion under either Diagnostic Codes 5252 or 5253 are not 
shown.  

The Board recognizes though that the service connected 
osteoarthritis of the left hip and left greater trochanteric 
bursitis as residuals of a left hip contusion affect the left 
hip joint.  In such case the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  The U.S. Court of Appeals for Veterans Claims has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.  Further, the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups. 

As has been indicated previously, the veteran's left hip 
disability does not meet the criteria for an increase under 
applicable Diagnostic Codes (5251 and 5253).  However, the 
medical evidence is replete with substantial subjective and 
objective evidence of pain on motion of the left hip that 
affects left hip motion.  Further, there is medical evidence 
that clearly indicates the veteran has flare-ups of left hip 
symptoms precipitated by motion of the hip.  Based on the 
substantial positive clinical data shown, the Board finds 
that the current medical evidence of pain on motion of the 
left hip and flare-ups of left hip symptoms, is indeed 
analogous to a 20 percent evaluation under either Diagnostic 
Code 5253 or 5253 for the service connected osteoarthritis of 
the left hip and left greater trochanteric bursitis as 
residuals of a left hip contusion, but no more.  While it is 
apparent from the clinical data that the veteran's pain on 
motion and flare ups due the left hip disability cause 
additional functional impairment, there is no medical 
evidence that the entirety of the veteran's left hip symptoms 
equate to the criteria necessary for a 30 percent disability 
evaluation under Diagnostic Code 5252.   As indicated 
previously, the left hip disability is productive of only 
some limitation of motion of the left thigh.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is in favor of the veteran's claim, and a 20 percent 
disability evaluation for osteoarthritis of the left hip and 
left greater trochanteric bursitis as residuals of a left hip 
contusion is warranted.


ORDER

Entitlement to an initial 20 percent disability rating for 
osteoarthritis of the left hip and left greater trochanteric 
bursitis as residuals of a left hip contusion is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


